Remark
	This Office action has been issued in response to amendments filed on 01/22/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Sean Wilsusen on January 28, 2022 .
The application has been amended claims as follows:
1. (Currently Amended) A system for detecting impacts, comprising: 
a housing configured to be worn by a user; 
an accelerometer connected with the housing; the accelerometer configured to detect an acceleration indicative of an impact experienced by the user, the accelerometer configured to transmit a data packet including data of the impact experienced by the user;  
an inaudible tone chip in communication with the accelerometer, the inaudible tone chip configured to receive the data packet from the accelerometer, the inaudible tone chip configured to transmit ultrasonic tones including at least some of the data of the impact experienced by the user 
a remote device including a receiver, the receiver in communication with the inaudible tone chip, the receiver configured to receive the ultrasonic tones including the at least some of the data of the impact experienced by the user transmitted by the inaudible tone chip.  

2.  (Original) The system of claim 1, wherein the housing is a helmet worn by the user.   
 
3.  (Currently Amended) The system of claim 1, further including a rechargeable battery positioned about the housing, the rechargeable battery connected with the accelerometer and with the inaudible tone chip to provide power thereto.   
 
4.  (Currently Amended) The system of claim 1, wherein the housing is a helmet including an adjustment knob, and wherein the accelerometer is embedded in the adjustment knob. 
 
5.  (Currently Amended) The system of claim [[1]] 4, wherein the adjustment knob includes at least two electrode prongs extended from the adjustment knob, the at least two electrode prongs configured to directly contact the user’s head. 
 
6.  (Original) The system of claim 1, wherein the housing includes a computer having a processor and a memory, the computer configured to control the inaudible tone chip. 
 
7.  (Currently Amended) The system of claim 6, wherein the computer is configured to convert the at least some of the data of the impact experienced by the user transmitted by the inaudible tone chip into a plurality of data packets and transmit each data packet of the plurality of data packets at a different inaudible frequency to the receiver.  
 
8.  (Original) The system of claim 6, wherein the housing is protective sports equipment worn by the user.   
 
9.  (Original) The system of claim 1, wherein the housing includes a wireless antenna. 
 
10.  (Original) The system of claim 9, wherein the wireless antenna is configured to transmit or receive data via a WiFi, Bluetooth or cellular network connection.   
 
11.  (Currently Amended) The system of claim 9, wherein the at least some of the data of the impact experienced by the user transmitted by the inaudible tone chip is transmitted by the inaudible tone chip to a relay, and wherein the relay transmits the at least some of the data of the impact experienced by the user transmitted by the inaudible tone chip to the receiver of the remote device.   
 
12.  (Currently Amended) An impact detecting apparatus, comprising: 
a housing configured to be worn by a user; 
an accelerometer connected with the housing, the accelerometer configured to detect an acceleration indicative of an impact experienced by the user, the accelerometer configured to transmit a data packet including data of the impact experienced by the user;  
an inaudible tone chip in communication with the accelerometer, the inaudible tone chip configured to receive the data packet from the accelerometer, the inaudible tone chip configured to transmit ultrasonic tones including at least some of the data of the impact experienced by the user to a remote device.   
  
13.  (Original) The impact detecting apparatus of claim 12, wherein the housing is a helmet worn by the user.   
 
14.  (Currently Amended) The impact detecting apparatus of claim 12, further including a rechargeable battery positioned about the housing, the rechargeable battery connected with the accelerometer and with the inaudible tone chip to provide power thereto.   
 
15.  (Original) The impact detecting apparatus of claim 12, wherein the housing is a helmet including an adjustment knob, and wherein the accelerometer is embedded in the adjustment knob. 
 
16.  (Currently Amended) The impact detecting apparatus of claim [[12]] 15, wherein the adjustment knob includes at least two electrode prongs extended from the adjustment knob, the at least two electrode prongs configured to directly contact the user’s head. 
 
17.  (Currently Amended) The impact detecting apparatus of claim 12, wherein the housing includes a computer having a processor and a memory, the computer configured to control the inaudible tone chip, wherein the computer is configured to convert the at least some of the data of the impact experienced by the user transmitted by the inaudible tone chip into a plurality of data packets and transmit each data packet of the plurality of data packets at a different inaudible frequency to the receiver.  
 
18.  (Currently Amended) The impact detecting apparatus of claim 12, wherein the housing is protective sports equipment worn by the user.   
 
19.  (Currently Amended) The impact detecting apparatus of claim 12, wherein the housing includes a wireless antenna. 
 
20.  (Currently Amended) The impact detecting apparatus of claim 19, wherein the wireless antenna is configured to transmit or receive data via a WiFi, Bluetooth or cellular network connection. 


Allowable Subject Matter
	Claims 1-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Greenwald (US Pub No. 20050177929) directed to method for determining the magnitude of linear and rotational acceleration of an impact to a body part. The apparatus can be used with protective sports equipment, such as a sports helmet, wherein the 
 The prior art of record is different than the claimed invention because in the claimed invention an inaudible tone chip in communication with the accelerometer, the inaudible tone chip configured to receive the data packet from the accelerometer, the inaudible tone chip configured to transmit ultrasonic tones including at least some of the data of the impact experienced by the user to a remote device.    This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claim 12.  Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687